Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The present application has the effective filing date of 02/21/2014. 
Per preliminary amendment filed on 09/25/2020, claim 1 has been cancelled and claims 2-29 are pending.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  Regarding claims 7 and 8 each recite the limitations “the first end surface” and “the second end surface.” These phrases each contains the term “the” so it is evident that they refer to previously recited terms. Claim 1 recites “a first end surface profile” in line 7 and “a second end surface profile” in line 13, respectively. The Applicant should amend the claim limitations of claims 7 and 8 according to the original terms recited in claim 1, for maintaining claim consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10, 13-17 and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams US 2011/0152879 A1.
Regarding claim 2, Williams disclose a medical instrument (Abstract and Fig.12: robotically controller system 1200 having medical instruments with wrist mechanisms) comprising a wrist (Fig. 4: 400), which comprises a first link (Fig. 4: 410) and a second link (Fig. 4: 420) coupled in series at a joint (as shown in Fig. 4: 410 and 420) discloses articulable relative to each other about the joint from a neutral position (“neutral position” in the claim is interpreted as a position in which 410 and 420 are aligned such that protrusion 412 is received at 422, and 410 and 420 are perpendicular along a longitudinal axis running through the center of 410 and 420).
With regard to the joint, there are four joints as shown in Fig.4 (i.e. 4 pairs: 412-422, 414-424, 416-426, 418-428), each joint in Fig.4 is interpreted to encompass “joint” in the claims. Two exemplary “joint” are shown in the circles below (i.e. 412-422 and 416-426); see below:

    PNG
    media_image1.png
    377
    706
    media_image1.png
    Greyscale

Each joint comprises a pair of joint features (i.e. 4 pairs: 412-422, 414-424, 416-426, 418-428) shown in two exemplary zoom-in annotated drawings below for clarity of the labeled parts (i.e. 412 is interpreted as “first joint feature” and 422 is interpreted as “second joint feature, and/or 416 is interpreted as “second joint feature” and 426 is as “first joint feature”). With regard to the articulation, or sliding movement, refer to Williams [0023-0024].

    PNG
    media_image2.png
    398
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    573
    media_image3.png
    Greyscale

Regarding claims 3-6, refer to Figs.3-4 and [0023-0024] shows an exemplary first range of motion and second range of motion (i.e. two-sided rotation relative 412-422 and/or 416-426).
Regarding claims 7 and 8, refer to the Examiner’s interpretation in section titled “Claim Objection” above. The “neutral position” in the claim is interpreted as a position in which 410 and 420 are aligned such that protrusion 412 is received at 422, and 410 and 420 are perpendicular along a longitudinal axis running through the center of 410 and 420; this is not shown in the drawings in Williams, but this is evident in Figs. 6B. In Fig.6B, each link is stacked and aligned to allow articulation of the links (i.e. 521, 522, 533) relative to one another to allow curving and bending to change the direction of a longitudinal axis of a medical instrument arm, thus, in a neutral position each link would be stacked and aligned so as that the medical instrument is straight without any curvature or bents throughout its’ length. The links in Fig.4 allows for this “neutral position”, and in this “neutral position”, the first joint feature is on a projection extending along a direction parallel to the longitudinal axis, and the second joint feature is on a projection extending along a direction parallel to the longitudinal axis. 
Regarding claims 9 and 10, see [0023 and [0024:3rd-4th sentences] with regard to cycloidal surface profile.
Regarding claim 13, in exemplary joint 412-422, the first and second protrusions of the second joint feature have a surface profile different from a surface profile of the central protrusion of the first joint feature as shown in Figs. 304, as evident of the cycloidal protrusion (412) and recess (422).
Regarding claim 14, wherein the first protrusion and the second protrusion of the second joint feature comprise a cycloidal surface profile; see [0024: 2nd to last sentence] and [0027].
Regarding claim 15, Williams discloses the medical instrument of claim 2, wherein the central protrusion of the first joint feature comprises a rounded surface profile with a constant radius of curvature; see [0027: 2nd sentence] R and r radius of a protrusion. 
Regarding claim 16, Williams discloses the medical instrument of claim 2, wherein: 
the first link (410) comprises a first load bearing surface ([0023: 2nd sentence] “FIG. 4 shows a wrist joint 400 including rolling members 410 and 420 that employ load-bearing cycloidal surfaces…” ); 
the second link (420) comprises a second load bearing surface ([0023: 2nd sentence] “FIG. 4 shows a wrist joint 400 including rolling members 410 and 420 that employ load-bearing cycloidal surfaces…” ); and 
the first load bearing surface and second load bearing surface are configured for rolling engagement throughout a range of articulation of the wrist from the neutral position (see [0023: 2nd sentence] and also [0029]).
Regarding claim 17, Williams discloses the medical instrument of claim 16, wherein the first load bearing surface and the second load bearing surface each comprise a partial cylinder surface profile ([0023: 2nd sentence] “FIG. 4 shows a wrist joint 400 including rolling members 410 and 420 that employ load-bearing cycloidal surfaces…” cycloidal surfaces is interpreted to meet the “partial cylinder surface profile” in the claim).
Regarding claim 20, Williams discloses the medical instrument of claim 2, wherein: 
the first joint feature is one of a first pair of first joint features (412, 424, 426, 418) extending from the first link (410), the first pair of first joint features being located opposite each other across the first link (412, 424 is circumferentially opposite 426, 418); and 
422, 414, 416, 428) extending from the second link (420), the second pair of second joint features being located of opposite each other across the second link (422, 414 is circumferentially opposite 416, 428), as shown in Fig. 4.
Regarding claim 21, Williams discloses the medical instrument of claim 2, wherein the first link and the second link are articulatable relative to one another over an angular range of greater than +/- 45 degrees from the neutral position of the wrist; see [0027: 2nd sentence].
Regarding claims 22-26, see [0027] with regard to the first and second range of motion.  
Regarding claim 27, Williams discloses the medical instrument of claim 2, wherein: 
the first link comprises a first stop surface; the second link comprises a second stop surface; and the first stop surface and the second stop surface are configured to prevent articulation of the joint beyond a predetermined maximum articulation from the neutral position; see annotated Fig.4 below; the identical first and second stop surfaces are also present on the other side (directly or circumferentially) opposite the highlighted portions below; this is evident in analogous links 510 and 520 shown in Fig. 5A-5B.

    PNG
    media_image4.png
    487
    882
    media_image4.png
    Greyscale


Regarding claim 28, Williams discloses the medical instrument of claim 27, wherein the first stop surface comprises a first sloped surface of the first link and the second stop surface comprises a second sloped surface of the second link; see Figs. 4-annotated drawing, the labeled “first stop surface” and “second stop surface” are sloped. Also see Fig. 5 regarding sloped stop surfaces.
Regarding claim 29, Williams discloses the medical instrument of claim 28, wherein mechanical interference between the first sloped surface and the second sloped surface prevents articulation of the joint beyond the maximum predetermined articulation; as shown in Figs. 4-annotated drawing, the labeled “first stop surface” and “second stop surface.” The “maximum predetermined articulation” is inherent in Fig. 4; but alternatively, refer to Fig.6B which shows multiple links working together to allow bending and curving of a medical instrument; in here the inner curve shows maximum predetermined articulation, at a point in which the first and second slope surfaces prevents or stops further articulation. 
    PNG
    media_image5.png
    401
    512
    media_image5.png
    Greyscale

Claim Objection/Allowable Subject Matter
Claims 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2014/016337 A1 Fig. 10 shows a wrist having a joint comprising two halves (8), each corresponding half comprising protrusions and recess that operate together to allow relative articulation of the respective half. Also see Figs. 11-13, but the protrusions and recess do not meet all the recited features in the present application. Also published as US 2015/0202013 A1.
US 2014/0257331 A1 Fig. 6 shows a medical instrument having a plurality of link, and each link is a joint having corresponding parts that comprise protrusions and recess aspects, see Fig. 6: 481 and 420.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        	
March 21, 20223